 Case 1:20-cv-14988-RBK-KMW Document 1 Filed 10/26/20 Page 1 of 8 PageID: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


                                                     CIVIL ACTION
 SHARON WELLS,

                        Plaintiff,                   CASE NO.

        v.

 WALMART, WALMART INC.,                              JURY TRIAL DEMANDED
 WALMART STORES INC., JOHN
 DOES 1-10, JOHN DOES 11-20, AND
 JOHN DOES 21-30, j/s/a,

                        Defendants.


                             DEFENDANTS’ NOTICE OF REMOVAL

       Defendants, WALMART, WALMART INC., and WALMART STORES INC., (more

properly identified solely as Wal-Mart Stores East, LP and hereinafter referred to as “Walmart

Defendants” or “Walmart”), file this Notice of Removal pursuant to 28 U.S.C. § 1441(a) and (b)

and § 1446(b) and (c) to remove this action from the Superior Court of New Jersey, Law Division,

Gloucester County, Docket No. GLO-L-798-20, where it is now pending, to the United States

District Court for the District of New Jersey, and avers in support thereof as follows:

       1.      Plaintiff, Sharon Wells, initiated this action by filing a Complaint in the Superior

Court of New Jersey, Law Division, Gloucester County, Docket No. GLO-L-798-20, on or about

July 17, 2020. See Plaintiff’s Complaint attached hereto as Exhibit “A.”

       2.      The Complaint alleges, inter alia, that on or about August 11, 2018, Plaintiff

sustained injuries when she was “caused… to slip and fall on the wet floor after walking into the

store” at the Walmart retail store located at 2000 Clements Bridge Road, Suite 100, Deptford

Township, Gloucester County, New Jersey. See Exhibit “A,” ¶ ¶ 1 and 5.

                                                 1
 Case 1:20-cv-14988-RBK-KMW Document 1 Filed 10/26/20 Page 2 of 8 PageID: 2




       3.      The Complaint alleges that Plaintiff sustained “bodily injuries, which injuries

caused her great anxiety, pain and suffering, incapacitated her from her usual activities and work,

[and] necessitated her receiving medical treatment and incurring medical bills…” Id. at ¶ 6.

       4.      Walmart filed an Answer to Plaintiffs’ Complaint with Affirmative Defenses on

August 24, 2020. See a true and correct copy of Walmart’s Answer attached hereto as Exhibit

“B.”

       5.      On August 24, 2020, Walmart also requested a statement of damages from Plaintiff

pursuant to Rule 4:5-2. Exhibit “B.”

       6.      On October 7, 2020, having not received Plaintiff’s Statement of Damages,

Walmart sent correspondence again requesting the Statement and threatening motion practice. See

Correspondence, with enclosures, attached hereto as Exhibit “C.”

       7.      On October 8, 2020, Walmart received Plaintiff’s Statement of Damages in the

amount of $250,000 (Two Hundred Fifty Thousand Dollars).               See Plaintiff’s Statement of

Damages attached hereto as Exhibit “D.”

       8.      The State Court wherein this action was originally filed is located in Gloucester

County, New Jersey, which is embraced within this jurisdictional district.

       9.      Removal from the Superior Court of New Jersey, Law Division, Gloucester County

is proper under 28 U.S.C. §1441(a) and (b), which authorizes the removal of any civil action of

which the District Court of the United States has original jurisdiction and if “none of the parties in

interest properly joined and served as a defendant is a citizen of the state in which such action is

brought.”

       10.     This Court has original jurisdiction under 28 U.S.C. §1332 because the parties are

citizens of different states, and the matter in controversy exceeds $75,000 as set forth below.



                                                  2
 Case 1:20-cv-14988-RBK-KMW Document 1 Filed 10/26/20 Page 3 of 8 PageID: 3




       11.     Plaintiff avers that she is an adult individual residing at 1035 Arline Avenue,

Glendora, New Jersey. See Exhibit “A.”

       12.     Therefore, Plaintiff has represented that she is a citizen of the State of New Jersey.

       13.     Plaintiff alleges that the incident occurred in Gloucester County in the State of New

Jersey, and Plaintiff selected her forum by filing this action in Gloucester County, New Jersey.

       14.     Under 28 U.S.C. § 1141(b)(1) the citizenship of Defendants “JOHN DOES 1-10,

JOHN DOES 11-20, and JOHN DOES 21-30” are disregarded for purposes of diversity. See 28

U.S.C. § 1441(b)(1) (“In determining whether a civil action is removable on the basis of the

jurisdiction under section 1332(a) of this title, the citizenship of defendants sued under fictitious

names shall be disregarded”); see also Brooks v. Purcell, 57 Fed. Appx. 47, 50 (3d Cir. 2002)

(“there is no doubt that in determining whether there is complete diversity of citizenship we

disregard the John Doe and Jane Doe defendants . . .”).

       15.     Named Defendant “Walmart” (formerly known as Wal-Mart Stores, Inc.) is more

properly identified as either Wal-Mart Stores East, LP or Walmart Inc.

       16.     Named Defendant, “Walmart Inc.,” is a Delaware corporation with its principal

place of business located in Bentonville, Arkansas.

       17.     On August 11, 2018, and at all times material hereto, the subject premises located

in Deptford Township, Gloucester County, New Jersey was maintained and operated by Wal-Mart

Stores East, LP.

       18.     Wal-Mart Stores East, LP is a limited partnership organized and existing under the

laws of the State of Delaware with principal business offices located in Bentonville, Arkansas. It

is a citizen of Delaware. Walmart Inc. is the ultimate and sole (100%) owner of Wal-Mart Stores

East, LP, through various wholly-owned operating entities as follows: Walmart Inc. (WMI) is the



                                                 3
 Case 1:20-cv-14988-RBK-KMW Document 1 Filed 10/26/20 Page 4 of 8 PageID: 4




sole (100%) owner of Wal-Mart Stores East, LLC (WMSE), which is an Arkansas corporation

with its principal place of business in Arkansas. Wal-Mart Stores East, LLC, is the sole (100%)

owner of WSE Management, LLC, and WSE Investment, LLC, which are both Delaware limited

liability companies whose principal places of business are in Arkansas. WSE Investment, LLC, is

the 99% owner and limited partner of Wal-Mart Stores East, LP. WSE Management, LLC, is the

1% owner and general partner of Wal-Mart Stores East, LP. Accordingly, Wal-Mart Stores East,

LP is owned by two Delaware limited companies whose sole owner and shareholder is an Arkansas

corporation (WMSE), which in turn is wholly-owned by a Delaware corporation (WMI).

        19.     None of Wal-Mart Stores East, LP’s limited or general partners are citizens of the

State of New Jersey.

        20.     Therefore, the Walmart Defendants in this matter are citizens of the States of

Delaware and Arkansas.

        21.     Accordingly, Plaintiff is diverse from the Walmart Defendants and the

requirements for removal based on diversity of citizenship are satisfied.

        22.     Walmart has reason to believe that Plaintiff’s damages exceed $75,000 based upon

Plaintiff’s Statement of Damages in the amount of $250,000. See Exhibit “D.”

        23.     Plaintiff’s Complaint contained vague information regarding the nature and extent

of Plaintiff’s alleged injuries. See Exhibit “A” ¶¶ 5-6.

        24.     Though Plaintiff alleges that she “sustained bodily injuries, which injuries caused

her great anxiety, pain and suffering… and may in the future case her continued pain and

suffering,” Plaintiff fails to identify what injury Plaintiff alleges to have sustained.

        25.     Further, the alleged injuries and any subsequent treatment that was required are not

described with the requisite specificity.



                                                   4
Case 1:20-cv-14988-RBK-KMW Document 1 Filed 10/26/20 Page 5 of 8 PageID: 5




       26.       For example, Plaintiff’s Complaint does not describe what body parts or organs

were affected or whether surgery was required or recommended.

       27.       Plaintiff’s Complaint did not provide a description of Plaintiff’s alleged injuries

and treatment upon which Walmart could reasonably evaluate the case’s potential value.

       28.       Additionally, Plaintiff’s Complaint did not provide any amount of monetary

damages sought.

       29.       Therefore, Walmart served a Demand for Statement of Damages upon Plaintiff

pursuant to New Jersey Rule 4:5-2 on August 24, 2020 and again on October 7, 2020.

       30.       On October 8, 2020, Walmart received Plaintiff’s executed Statement of Damages,

wherein she claimed damages of $250,000 dollars. See a true and correct copy of Plaintiff’s

executed Statement of Damages attached hereto as Exhibit “D.”

       31.       When a case is not removable based on the initial pleading, “a notice of removal

may be filed within thirty days after receipt by the defendant, through service or otherwise, of a

copy of an amended pleading, motion, order or other paper from which it may first be ascertained

that the case is one which is or has become removable.” 28 U.S.C. § 1446(b)(3). See also §

1446(c)(3)(A).

       32.       A Statement of Damages has long been recognized as an “other paper” that can

form the basis for removal. See, e.g., Correas v. C.R. Eng.-Global Transp., 2014 U.S. Dist. LEXIS

81970, *7, 2014 WL 2737986 (D.N.J. 2014); Modica v. Home Depot, 2007 U.S. Dist. LEXIS

30336 *4, 2007 WL 1231793 (D.N.J. Apr. 23, 2007); Rahwar v. Nootz, 863 F. Supp. 191, 192

(D.N.J. 1994); and Lang v. Baker, 101 N.J. 147, 158, 501 A.2d 153 (N.J. 1985).

       33.       In Vartanian v. Terzian, 960 F. Supp. 58, 61-62 (D.N.J. Apr. 9, 1997), this Court

held that “if a Complaint does not plead specific damages, and does not otherwise make clear that



                                                  5
 Case 1:20-cv-14988-RBK-KMW Document 1 Filed 10/26/20 Page 6 of 8 PageID: 6




the amount in controversy exceeds $75,000, the 30-day clock for removal does not begin to run

until the defendant receives a document that clearly states the amount in controversy is more than

$75,000.” (emphasis added); see also Portillo v. Nat’l Freight, Inc., 169 F. Supp. 3d 585, 593 n.

14 (D.N.J. March 15, 2016) (“the removal clock does not start to run until the plaintiff serves the

defendant with a paper that explicitly specifies the amount of monetary damages sought”)

(emphasis added).

       34.     “The 30-day removal clock does not begin to run until the defendant receives a

pleading or other paper that affirmatively and unambiguously reveals that the predicates for

removal are present.’” Worldwide Executive Job Search Solutions, LLC v. North Bridge Grp.,

Civil Action No. 17-cv-1907-PGS-LHG, 2017 U.S. Dist. LEXIS 194674, *5-6, 2017 WL 5762392

(D.N.J. Nov. 27, 2017) (emphasis added) (citing Judson v. Travelers Prop. Cas. Co. of Am., 773

F.3d 495, 509 n.13 (3d Cir. 2014)) (quoting Walker v. Trailer Transit, Inc., 727 F.3d 819, 824 (7th

Cir. 2013)).

       35.     In this case, prior to the receipt of Plaintiff’s Statement of Damages, the information

available did not affirmatively and unambiguously reveal that the predicates for removal were

present.

       36.     This Notice of Removal is filed within thirty (30) days of service of the “other

paper” in which Plaintiffs indicated that the amount in controversy exceeded $75,000. See Rose

v. USAA Cas. Ins. Co., 2010 U.S. Dist. LEXIS 63009, *11, 2010 WL 2557484 (D.N.J. June 23,

2010) (confirming that the removal period is calculated from date the defendant received the “other

paper”).

       37.     This Court has original jurisdiction over the subject matter under 28 U.S.C. §1332




                                                 6
 Case 1:20-cv-14988-RBK-KMW Document 1 Filed 10/26/20 Page 7 of 8 PageID: 7




because the parties are citizens of different states and the matter in controversy exceeds $75,000

as set forth herein.

        38.     Accordingly, based on the foregoing, the requirements of 28 U.S.C. §§ 1441(a) and

(b) and 1446(b) and (c) are satisfied and the within matter is properly removable.



        WHEREFORE, Defendants, WALMART, WALMART INC., and WALMART

STORES INC., (more properly identified solely as Wal-Mart Stores East, LP) respectfully request

that this State Action be removed from the Superior Court of New Jersey, Law Division,

Gloucester County, to the United States District Court for the District of New Jersey.




                                                     Respectfully submitted,
                                                     MCDONNELL & ASSOCIATES, P.C.


Dated: October 26, 2020                      By:     /s/Elisa Marie Boody
                                                     Patrick J. McDonnell, Esquire
                                                     Attorney I.D. No. 026781991
                                                     Email: pmcdonnell@mcda-law.com
                                                     Elisa M. Boody, Esquire
                                                     Attorney I.D. No. 139842014
                                                     Email: eboody@mcda-law.com
                                                     500 Route 70 West
                                                     Cherry Hill, NJ 08002
                                                     (T) 856.429.5300 (F) 856.429.5314
                                                     Attorneys for Walmart Defendants




                                                7
Case 1:20-cv-14988-RBK-KMW Document 1 Filed 10/26/20 Page 8 of 8 PageID: 8




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


                                                    CIVIL ACTION
 SHARON WELLS,

                       Plaintiff,                   CASE NO.

 v.

 WALMART, WALMART INC.,                             JURY TRIAL DEMANDED
 WALMART STORES INC., JOHN
 DOES 1-10, JOHN DOES 11-20, AND
 JHN DOES 21-30, j/s/a,

                       Defendants.


                                CERTIFICATE OF SERVICE

       I, Elisa M. Boody, Esquire, hereby certify that on October 26, 2020, Defendants’ Notice of

Removal was filed electronically with the Court and is available for viewing and downloading

from the ECF website. A true and correct copy of the filed document was also served via first

class mail, postage pre-paid, upon the following counsel of record:

                                HOFFMAN DIMUZIO
                              Robert P. Grossman, Esquire
                                     4270 Route 42
                             Turnersville, New Jersey 08012
                                 Attorneys for Plaintiff



                                                     MCDONNELL & ASSOCIATES, P.C.


                                                     /s/ Elisa M. Boody
                                                     Elisa M. Boody, Esquire
                                                     Attorneys for Walmart Defendants




                                                8
